Citation Nr: 1007690	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


REMAND

The service records show that the Veteran was trained as a 
Navy corpsman and worked in a hospital.  The service 
treatments records contain no complaint, finding, history, 
treatment, or diagnosis of a low back abnormality. 

The Veteran asserts that he strained his back in service, 
lifting patients, resulting in chronic low back pain.  

After service on VA examination in October 2005, the Veteran 
complained of lower back pain and stiffness.  X-rays showed 
degenerative disc disease and the diagnosis was chronic 
lumbosacral strain.  The examiner did not offer an opinion as 
to the etiology of the low back disability. 

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development is needed under 
the duty to assist.  38 C.F.R. § 3.159(c). 



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that chronic lumbosacral 
strain and degenerative disc disease of 
the lumbosacral spine by X-ray, first 
documented on VA examination in October 
2005, more than 35 years after service, 
are related to the Veteran's allegation 
of back strain in service, lifting 
patients in a hospital setting. 

In formulating an opinion, the examiner 
is asked to comment on the clinical 
significance that:

On separation examination, a small 
scar was noted in the left lower 
lumbar region and the Veteran 
denied recurrent back pain; 

After service, the Veteran worked 
in construction as a laborer and 
currently is providing home care 
for the elderly, requiring some 
lifting. 

The examiner is also asked to consider 
that the term "at least as likely as 
not" means that the weight of the 
evidence both for and against the 
conclusion reached in the opinion is so 
evenly divided that it is as medically 
sound to find in favor of the 
conclusion as it is to find against the 
conclusion.

The claims folder should be made 
available to the examiner for review. 



2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


